

113 S1995 IS: Personal Data Protection and Breach Accountability Act of 2014
U.S. Senate
2014-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1995IN THE SENATE OF THE UNITED STATESFebruary 4, 2014Mr. Blumenthal (for himself and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo protect consumers by mitigating the vulnerability of personally identifiable information to
			 theft through a security breach, providing notice and remedies to
			 consumers in the wake of such a breach, holding companies accountable for
			 preventable breaches, facilitating the sharing of post-breach technical
			 information between companies, and enhancing criminal and civil penalties
			 and other protections against the unauthorized collection or use of
			 personally identifiable information.1.Short title; table of contents(a)Short titleThis Act may be cited as the
			 Personal Data Protection and Breach Accountability Act of 2014.(b)Table of contentsThe table of contents of this Act is as
			 follows:Sec. 1. Short title; table of
				contents.Sec. 2. Findings.Sec. 3. Definitions.TITLE I—Enhancing punishment for
				identity theft and other violations of data privacy and securitySec. 101. Concealment of security breaches
				involving sensitive personally identifiable information.Sec. 102. Unauthorized manipulation of Internet
				traffic on a user’s computer.TITLE II—Privacy and security of
				sensitive personally identifiable information Subtitle A—A data privacy and security
				programSec. 201. Purpose and applicability of data
				privacy and security program.Sec. 202. Requirements for a personal data
				privacy and security program.Sec. 203. Federal enforcement.Sec. 204. Enforcement by State Attorneys
				General.Sec. 205. Supplemental enforcement by
				individuals.Subtitle B—Security breach
				notificationSec. 211. Notice to individuals.Sec. 212. Exemptions from notice to
				individuals.Sec. 213. Methods of notice to
				individuals.Sec. 214. Content of notice to
				individuals.Sec. 215. Remedies for security
				breach.Sec. 216. Notice to credit reporting
				agencies.Sec. 217. Notice to law
				enforcement.Sec. 218. Federal enforcement.Sec. 219. Enforcement by State attorneys
				general.Sec. 220. Supplemental enforcement by
				individuals.Sec. 221. Relation to other laws.Sec. 222. Authorization of
				appropriations.Sec. 223. Reporting on risk assessment
				exemptions.Subtitle C—Post-Breach technical information
				clearinghouseSec. 230. Clearinghouse information collection,
				maintenance, and access.Sec. 231. Protections for clearinghouse
				participants.Sec. 232. Effective date.TITLE III—Access to and use of
				commercial dataSec. 301. General services administration
				review of contracts.Sec. 302. Requirement to audit information
				security practices of contractors and third-party business
				entities.Sec. 303. Privacy impact assessment of
				government use of commercial information services containing
			 sensitive
				personally identifiable information.Sec. 304. FBI report on reported breaches and
				compliance.Sec. 305. Department of Justice report on
				enforcement actions.Sec. 306. Report on notification
				effectiveness.TITLE IV—Compliance with
				Statutory Pay-As-You-Go ActSec. 401. Budget compliance.2.FindingsCongress finds that—(1)databases of personally identifiable
			 information are increasingly prime targets of hackers, identity thieves,
			 rogue
			 employees, and other criminals, including organized and sophisticated
			 criminal
			 operations;(2)identity theft is a serious threat to the
			 Nation’s economic stability, homeland security, the development of
			 e-commerce,
			 and the privacy rights of people in the United States;(3)over 9,300,000 individuals were victims of
			 identity theft in the United States in 2010;(4)security breaches are a serious threat to
			 consumer confidence, homeland security, e-commerce, and economic
			 stability;(5)it is important for business entities that
			 own, use, or license personally identifiable information to adopt
			 reasonable
			 procedures to ensure the security, privacy, and confidentiality of that
			 personally identifiable information;(6)individuals whose personal information has
			 been compromised or who have been victims of identity theft should receive
			 the
			 necessary information and assistance to mitigate their damages and to
			 restore
			 the integrity of their personal information and identities;(7)data misuse and use of inaccurate data have
			 the potential to cause serious or irreparable harm to an individual’s
			 livelihood, privacy, and liberty and undermine efficient and effective
			 business
			 and government operations;(8)there is a need to ensure that data brokers
			 conduct their operations in a manner that prioritizes fairness,
			 transparency,
			 accuracy, and respect for the privacy of consumers;(9)government access to commercial data can
			 potentially improve safety, law enforcement, and national security;(10)because government use of commercial data
			 containing personal information potentially affects individual privacy,
			 and law
			 enforcement and national security operations, there is a need for Congress
			 to
			 exercise oversight over government use of commercial data;(11)over 22,960,000 cases of
			 data breaches involving personally identifiable information were reported
			 through July of 2011, and in 2009 through 2010, over 230,900,000 cases of
			 personal data breaches were reported;(12)facilitating information
			 sharing among business entities and across sectors in the event of a
			 breach can
			 assist in remediating the breach and preventing similar breaches in the
			 future;(13)because the Federal
			 Government has limited resources, consumers themselves play a vital and
			 complementary role in facilitating prompt notification and protecting
			 against
			 future breaches of security;(14)in addition to the
			 immediate damages caused by security breaches, the lack of basic remedial
			 requirements often forces individuals whose sensitive personally
			 identifiable
			 information is compromised as a result of a security breach to incur the
			 economic costs of litigation to seek remedies, and the economic costs of
			 fees
			 required in many States to freeze compromised accounts; and(15)victims of personal data
			 breaches may suffer debilitating emotional and physical effects and become
			 depressed or anxious, especially in cases of repeated or unresolved
			 instances
			 of data breaches.3.Definitions(a)In
			 generalIn this Act, the
			 following definitions shall apply:(1)AffiliateThe term affiliate means
			 persons related by common ownership or by corporate control.(2)AgencyThe term agency has the
			 meaning given the term in section 551 of title 5, United States Code.(3)Business entityThe term business entity means
			 any organization, corporation, trust, partnership, sole proprietorship,
			 unincorporated association, or venture established to make a profit, or
			 nonprofit.(4)Credit rating
			 agencyThe term credit
			 rating agency has the meaning given the term in section 3(a)(61) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(61)).(5)Credit
			 reportThe term credit report means a consumer
			 report, as that term is defined in section 603(d) of the Fair Credit
			 Reporting Act
			 (15 U.S.C. 1681a(d)).(6)Data brokerThe term data broker means a
			 business entity which for monetary fees or dues regularly engages in the
			 practice of collecting, transmitting, or providing access to sensitive
			 personally identifiable information on more than 5,000 individuals who are
			 not
			 the customers or employees of that business entity or affiliate primarily
			 for
			 the purposes of providing such information to nonaffiliated third parties
			 on an
			 interstate basis.(7)Designated
			 entityThe term designated entity means the Federal
			 Government entity designated under section 217(a).(8)EncryptionThe term encryption—(A)means the protection of data in electronic
			 form, in storage or in transit, using an encryption technology that has
			 been
			 generally accepted by experts in the field of information security that
			 renders
			 such data indecipherable in the absence of associated cryptographic keys
			 necessary to enable decryption of such data; and(B)includes appropriate management and
			 safeguards of such cryptographic keys so as to protect the integrity of
			 the
			 encryption.(9)Identity
			 theftThe term identity
			 theft means a violation of section 1028(a)(7) of title 18, United States
			 Code.(10)Intelligence
			 communityThe term intelligence community includes
			 the following:(A)The Office of the
			 Director of National Intelligence.(B)The Central Intelligence
			 Agency.(C)The National Security
			 Agency.(D)The Defense Intelligence
			 Agency.(E)The National
			 Geospatial-Intelligence Agency.(F)The National
			 Reconnaissance Office.(G)Other offices within the
			 Department of Defense for the collection of specialized national
			 intelligence
			 through reconnaissance programs.(H)The intelligence elements
			 of the Army, the Navy, the Air Force, the Marine Corps, the Federal Bureau
			 of
			 Investigation, and the Department of Energy.(I)The Bureau of
			 Intelligence and Research of the Department of State.(J)The Office of
			 Intelligence and Analysis of the Department of the Treasury.(K)The elements of the
			 Department of Homeland Security concerned with the analysis of
			 intelligence
			 information, including the Office of Intelligence of the Coast Guard.(L)Such other elements of
			 any other department or agency as may be designated by the President, or
			 designated jointly by the Director of National Intelligence and the head
			 of the
			 department or agency concerned, as an element of the intelligence
			 community.(11)Predispute arbitration
			 agreementThe term predispute arbitration agreement
			 means any agreement to arbitrate a dispute that had not yet arisen at the
			 time
			 of the making of the agreement.(12)Public record sourceThe term public record source
			 means the Congress, any agency, any State or local government agency, the
			 government of the District of Columbia and governments of the territories
			 or
			 possessions of the United States, and Federal, State or local courts,
			 courts
			 martial and military commissions, that maintain personally identifiable
			 information in records available to the public.(13)Security breach(A)In
			 generalThe term security breach means compromise of
			 the security, confidentiality, or integrity of, or the loss of,
			 computerized
			 data through misrepresentation or actions that result in, or that there is
			 a
			 reasonable basis to conclude has resulted in—(i)the unauthorized
			 acquisition of sensitive personally identifiable information; or(ii)access to sensitive
			 personally identifiable information that is for an unauthorized purpose,
			 or in
			 excess of authorization.(B)ExclusionThe term security breach does
			 not include—(i)a good faith acquisition of sensitive
			 personally identifiable information by a business entity or agency, or an
			 employee or agent of a business entity or agency, if the sensitive
			 personally
			 identifiable information is not subject to further unauthorized
			 disclosure;(ii)the release of a public record not
			 otherwise subject to confidentiality or nondisclosure requirements or the
			 release of information obtained from a public record; or(iii)any lawfully authorized
			 criminal investigation or authorized investigative, protective, or
			 intelligence
			 activities that are carried out by or on behalf of any element of the
			 intelligence community and conducted in accordance with the United States
			 laws,
			 authorities, and regulations governing such intelligence activities.(14)Security
			 freezeThe term security freeze means a notice, at
			 the request of the consumer and subject to exceptions in section 215(b),
			 that
			 prohibits the consumer reporting agency from releasing all or any part of
			 the
			 consumer’s credit report or any information derived from it without the
			 express
			 authorization of the consumer.(15)Sensitive personally identifiable
			 informationThe term
			 sensitive personally identifiable information means any
			 information or compilation of information, in electronic or digital form
			 that
			 includes the following:(A)An individual’s first and
			 last name or first initial and last name in combination with any 2 of the
			 following data elements:(i)Home address.(ii)Telephone number of the
			 individual.(iii)Mother’s maiden
			 name.(iv)Month, day, and year of
			 birth.(B)A non-truncated social
			 security number, driver’s license number, passport number, or alien
			 registration number or other government-issued unique identification
			 number.(C)Information about an
			 individual’s geographic location that is in whole or in part generated by
			 or
			 derived from that individual’s use of a wireless communication device or
			 other
			 electronic device, excluding telephone and instrument numbers and network
			 or
			 Internet Protocol addresses.(D)Unique biometric data
			 such as a fingerprint, voice print, face print, a retina or iris image,
			 or any
			 other unique physical representation.(E)A unique account
			 identifier, including a financial account number or credit or debit card
			 number, electronic identification number, user name, health insurance
			 policy or
			 subscriber identification number, or routing code.(F)Not less than 2 of the
			 following data elements:(i)An individual’s first and
			 last name or first initial and last name.(ii)A unique account
			 identifier, including a financial account number or credit or debit card
			 number, electronic identification number, user name, or routing code.(iii)Any security code,
			 access code, or password, or source code that could be used to generate
			 such
			 codes and passwords.(iv)Information regarding an
			 individual’s medical history, mental or physical medical condition, or
			 medical
			 treatment or diagnosis by a health care professional.(G)Any other combination of
			 data elements that could allow unauthorized access to or acquisition of
			 the
			 information described in subparagraph (A), (B), (C), (D), (E), or (F),
			 including—(i)a unique account
			 identifier;(ii)an electronic
			 identification number;(iii)a user name;(iv)a routing code;
			 or(v)any associated security
			 code, access code, or password or any associated security questions and
			 answers
			 that could allow unauthorized access to the account.(16)Service
			 provider(A)In
			 generalThe term service provider means a business
			 entity that—(i)provides electronic data
			 transmission, routing, intermediate and transient storage, or connections
			 to
			 the system or network of the business entity;(ii)is not the sender or the
			 intended recipient of the data;(iii)is not ordinarily
			 expected to select or modify the content of the electronic data; and(iv)transmits, routes,
			 stores, or provides connections for personal information in a manner that
			 personal information is undifferentiated from other types of data that
			 such
			 business entity transmits, routes, stores, or provides connections.(B)Savings
			 clauseAny such business entity shall be treated as a service
			 provider under this Act only to the extent that the business entity is
			 engaged
			 in the provision of the transmission, routing, intermediate and transient
			 storage or connections described in subparagraph (A).(b)Modified definition by
			 rulemakingThe Federal Trade Commission may, by rule promulgated
			 under section 553 of title 5, United States Code, modify the definition of
			 sensitive personally identifiable information in a manner
			 consistent with the purposes of this Act and to the extent that such
			 modification will not unreasonably impede interstate commerce.IEnhancing punishment for identity theft and
			 other violations of data privacy and security101.Concealment of security breaches involving
			 sensitive personally identifiable information(a)In generalChapter 47 of title 18, United States Code,
			 is amended by adding at the end the following:1041.Concealment of security breaches involving
				sensitive personally identifiable information(a)Whoever, having knowledge
				of a security breach and of the fact that notice of such security
			 breach is
				required under title II of the Personal Data Protection and Breach Accountability Act of 2014, intentionally
				or willfully conceals the fact of such security breach and which
			 breach, shall,
				in the event that such security breach results in economic harm or
			 substantial
				emotional distress to 1 or more persons, shall be fined under this
			 title or
				imprisoned not more than 5 years, or both.(b)For purposes of subsection (a), the term
				person has the meaning given the term in section 1030(e)(12) of title 18,
				United States Code.(c)Any person seeking an exemption under
				section 212(b) of the Personal Data Protection and Breach Accountability Act of 2014 shall be immune
				from prosecution under this section if the United States Secret
			 Service does
				not indicate, in writing, that such notice be given under section
			 212(b)(1)(B)
				of the Personal Data Protection and Breach Accountability Act of 2014..(b)Conforming and technical
			 amendmentsThe table of
			 sections for chapter 47 of title 18, United States Code, is amended by
			 adding
			 at the end the following:1041. Concealment of security
				breaches involving sensitive personally identifiable
				information..(c)Enforcement authority(1)In generalThe United States Secret Service and the
			 Federal Bureau of Investigation shall have the authority to investigate
			 offenses under section 1041 of title 18, United States Code, as added by
			 subsection (a).(2)NonexclusivityThe authority granted in paragraph (1)
			 shall not be exclusive of any existing authority held by any other Federal
			 agency.102.Unauthorized
			 manipulation of Internet traffic on a user’s computer(a)DefinitionIn
			 this section, the term protected computer has the meaning given
			 the term in section 1030(e)(2) of title 18, United States Code.(b)Prohibition(1)In
			 generalUnless a service provider provides a clear and
			 conspicuous disclosure of data collected in the process of intercepting a
			 web
			 search or query entered by an authorized user of a protected computer, and
			 obtains the consent of an authorized user of the protected computer prior
			 to
			 any such action, it shall be unlawful for a service provider to knowingly
			 or
			 intentionally—(A)bypass the display of
			 search engine results and redirect web searches or queries entered by an
			 authorized user of a protected computer directly to a commercial website,
			 counterfeit web page, or targeted advertisement and derive an economic
			 benefit
			 from such activity; or(B)monitor, manipulate,
			 aggregate, and market the data collected in the process of intercepting a
			 web
			 search or query entered by an authorized user of a protected computer and
			 derive an economic benefit from such activity.(2)ConsentA
			 service provider may not require consent to perform the collection of data
			 described in paragraph (1) as a condition of providing service to an
			 authorized
			 user of the protected computer.(c)Limitations on
			 liabilityThe restrictions imposed under this section do not
			 apply to any monitoring of, or interaction with, a subscriber's Internet
			 or
			 other network connection or service, or a protected computer, by or at the
			 direction of a telecommunications carrier, cable operator, computer
			 hardware or
			 software provider, financial institution or provider of information
			 services or
			 interactive computer service for—(1)network or computer
			 security purposes;(2)diagnostics;(3)technical support;(4)repair;(5)network
			 management;(6)authorized updates of
			 software or system firmware;(7)authorized remote system
			 management;(8)authorized provision of
			 protection for users of the computer from objectionable content;(9)authorized scanning for
			 computer software used in violation of this section for removal by an
			 authorized user; or(10)detection or prevention
			 of fraud.(d)Enforcement by the
			 Attorney General(1)Liability and penalty
			 for violationsAny person who engages in an activity in violation
			 of this section shall be fined not more than $500,000.(2)Enhanced liability and
			 penalties for pattern or practice of violations(A)In
			 generalAny person who engages in a pattern or practice of
			 activity that violates the provisions of this section shall be fined not
			 more
			 than $1,000,000.(B)Treatment of single
			 action or conductFor purposes of subparagraph (A), any single
			 action or conduct that violates this section with respect to multiple
			 protected
			 computers shall be construed as a single violation.(3)ConsiderationsIn
			 determining the amount of any penalty under paragraph (1) or (2), the
			 court
			 shall take into account—(A)the degree of culpability
			 of the defendant;(B)any history of prior such
			 conduct;(C)the ability of the
			 defendant to pay any fine imposed;(D)the effect on the ability
			 of the defendant to continue to do business; and(E)such other matters as
			 justice may require.IIPrivacy and security of sensitive
			 personally identifiable information AA data privacy and security
			 program201.Purpose and applicability of data privacy
			 and security program(a)PurposeThe purpose of this subtitle is to ensure
			 standards for developing and implementing administrative, technical, and
			 physical safeguards to protect the security of sensitive personally
			 identifiable information.(b)In generalA business entity engaging in interstate
			 commerce that involves collecting, accessing, transmitting, using,
			 storing, or
			 disposing of sensitive personally identifiable information in electronic
			 or
			 digital form on 10,000 or more United States persons is subject to the
			 requirements for a data privacy and security program under section 202 for
			 protecting sensitive personally identifiable information.(c)LimitationsNotwithstanding any other obligation under
			 this subtitle, this subtitle does not apply to the following:(1)Financial
			 institutionsA financial institution subject to the data security
			 requirements and standards under 501(b) of the Gramm-Leach-Bliley Act (15
			 U.S.C. 6801(b)) and subject to the jurisdiction of an agency or authority
			 described in section 505(a) of the Gramm-Leach-Bliley Act (15 U.S.C.
			 6805(a)),
			 if the Federal functional regulator (as defined in section 509 of the
			 Gramm-Leach-Bliley Act (15 U.S.C. 6809)) with jurisdiction over that
			 financial
			 institution has issued a regulation under title V of the
			 Gramm-Leach-Bliley Act
			 (15 U.S.C. 6801 et seq.) that requires financial institutions within its
			 jurisdiction to provide notification to individuals following a breach of
			 security.(2)HIPAA regulated entities(A)Covered entitiesA business entity subject to the Health
			 Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1301 et
			 seq.),
			 including the data security requirements and implementing regulations of
			 that
			 Act.(B)ComplianceA
			 business entity that—(i)is acting as a business
			 associate, as that term is defined under the Health Insurance Portability
			 and
			 Accountability Act of 1996 (42 U.S.C. 1301 et seq.) and is in compliance
			 with
			 the requirements imposed under that Act and implementing regulations
			 promulgated under that Act; and(ii)is subject to, and
			 currently in compliance, with the privacy and data security requirements
			 under
			 sections 13401 and 13404 of division A of the American Reinvestment and
			 Recovery Act of 2009 (42 U.S.C. 17931 and 17934) and implementing
			 regulations
			 promulgated under such sections.(3)Service
			 providersA service provider for any electronic communication by
			 a third party, to the extent that the service provider is exclusively
			 engaged
			 in the transmission, routing, or temporary, intermediate, or transient
			 storage
			 of that communication.(4)Public
			 recordsPublic records not
			 otherwise subject to a confidentiality or nondisclosure requirement, or
			 information obtained from a public record, including information obtained
			 from
			 a news report or periodical.(d)Rule of
			 constructionNothing in this subtitle shall be construed to
			 modify, limit, or supersede the operation of the provisions of the
			 Gramm-Leach-Bliley Act (15 U.S.C. 6801 et seq.), or its implementing
			 regulations, including such regulations adopted or enforced by the
			 States.202.Requirements for a personal data privacy
			 and security program(a)Personal data privacy and security
			 programA business entity
			 subject to this subtitle shall comply with the following safeguards and
			 any
			 other administrative, technical, or physical safeguards identified by the
			 Federal Trade Commission in a rulemaking process pursuant to section 553
			 of
			 title 5, United States Code, for the protection of sensitive personally
			 identifiable information:(1)ScopeA business entity shall implement a
			 comprehensive personal data privacy and security program that includes
			 administrative, technical, and physical safeguards appropriate to the size
			 and
			 complexity of the business entity and the nature and scope of its
			 activities.(2)DesignThe personal data privacy and security
			 program shall be designed to—(A)ensure the privacy, security, and
			 confidentiality of sensitive personally identifiable information;(B)protect against any anticipated
			 vulnerabilities to the privacy, security, or integrity of sensitive
			 personally
			 identifiable information; and(C)protect against unauthorized access to or
			 use of sensitive personally identifiable information that could create a
			 significant risk of harm to any individual.(3)Risk assessmentA business entity shall—(A)identify reasonably foreseeable internal
			 and external vulnerabilities that could result in unauthorized access,
			 disclosure, use, or alteration of sensitive personally identifiable
			 information
			 or systems containing sensitive personally identifiable information;(B)assess the likelihood of and potential
			 damage from unauthorized access, disclosure, use, or alteration of
			 sensitive
			 personally identifiable information;(C)assess the sufficiency of its policies,
			 technologies, and safeguards in place to control and minimize risks from
			 unauthorized access, disclosure, use, or alteration of sensitive
			 personally
			 identifiable information; and(D)assess the vulnerability of sensitive
			 personally identifiable information during destruction and disposal of
			 such
			 information, including through the disposal or retirement of hardware.(4)Risk management and controlEach business entity shall—(A)design its personal data privacy and
			 security program to control the risks identified under paragraph (3);
			 and(B)adopt measures commensurate with the
			 sensitivity of the data as well as the size, complexity, and scope of the
			 activities of the business entity that—(i)control access to systems and facilities
			 containing sensitive personally identifiable information, including
			 controls to
			 authenticate and permit access only to authorized individuals;(ii)detect, record, and preserve information
			 relevant to actual and attempted fraudulent, unlawful, or unauthorized
			 access,
			 disclosure, use, or alteration of sensitive personally identifiable
			 information, including by employees and other individuals otherwise
			 authorized
			 to have access;(iii)protect sensitive personally identifiable
			 information during use, transmission, storage, and disposal by encryption,
			 redaction, or access controls that are widely accepted as an effective
			 industry
			 practice or industry standard, or other reasonable means (including as
			 directed
			 for disposal of records under section 628 of the Fair Credit Reporting Act
			 (15
			 U.S.C. 1681w) and the implementing regulations of such Act as set forth in
			 section 682 of title 16, Code of Federal Regulations);(iv)ensure that sensitive personally
			 identifiable information is properly destroyed and disposed of, including
			 during the destruction of computers, diskettes, and other electronic media
			 that
			 contain sensitive personally identifiable information;(v)trace access to records containing
			 sensitive personally identifiable information so that the business entity
			 can
			 determine who accessed or acquired such sensitive personally identifiable
			 information pertaining to specific individuals;(vi)ensure that no third party or customer of
			 the business entity is authorized to access or acquire sensitive
			 personally
			 identifiable information without the business entity first performing
			 sufficient due diligence to ascertain, with reasonable certainty, that
			 such
			 information is being sought for a valid legal purpose; and(vii)minimize the amount of
			 personal information maintained by the business entity, providing for the
			 retention of such personal information only as reasonably needed for the
			 business purposes of the business entity or as necessary to comply with
			 any
			 other provision of law.(b)TrainingEach business entity subject to this
			 subtitle shall take steps to ensure employee training and supervision for
			 implementation of the data security program of the business entity.(c)Vulnerability testing(1)In generalEach business entity subject to this
			 subtitle shall take steps to ensure regular testing of key controls,
			 systems,
			 and procedures of the personal data privacy and security program to
			 detect,
			 prevent, and respond to attacks or intrusions, or other system failures.(2)FrequencyThe frequency and nature of the tests
			 required under paragraph (1) shall be determined by the risk assessment of
			 the
			 business entity under subsection (a)(3).(d)Certain relationship to
			 providers of servicesIn the event a business entity subject to
			 this subtitle engages a person or entity not subject to this subtitle
			 (other
			 than a service provider) to receive sensitive personally identifiable
			 information in performing services or functions (other than the services
			 or
			 functions provided by a service provider) on behalf of and under the
			 instruction of such business entity, such business entity shall—(1)exercise appropriate due
			 diligence in selecting the person or entity for responsibilities related
			 to
			 sensitive personally identifiable information, and take reasonable steps
			 to
			 select and retain a person or entity that is capable of maintaining
			 appropriate
			 safeguards for the security, privacy, and integrity of the sensitive
			 personally
			 identifiable information at issue; and(2)require the person or
			 entity by contract to implement and maintain appropriate measures designed
			 to
			 meet the objectives and requirements governing entities subject to section
			 201,
			 this section, and subtitle B.(e)Periodic assessment and personal data
			 privacy and security modernizationEach business entity subject to this
			 subtitle shall on a regular basis monitor, evaluate, and adjust, as
			 appropriate
			 its data privacy and security program in light of any relevant changes
			 in—(1)technology;(2)the sensitivity of sensitive personally
			 identifiable information;(3)internal or external threats to sensitive
			 personally identifiable information; and(4)the changing business arrangements of the
			 business entity, such as—(A)mergers and acquisitions;(B)alliances and joint ventures;(C)outsourcing arrangements;(D)bankruptcy; and(E)changes to sensitive personally
			 identifiable information systems.(f)Implementation timelineNot later than 1 year after the date of
			 enactment of this Act, a business entity subject to the provisions of this
			 subtitle shall implement a data privacy and security program pursuant to
			 this
			 subtitle.203.Federal enforcement(a)Civil penalties(1)In generalThe Attorney General may bring a civil
			 action in the appropriate United States district court against any
			 business
			 entity that engages in conduct constituting a violation of this subtitle
			 and,
			 upon proof of such conduct by a preponderance of the evidence, such
			 business
			 entity shall be subject to a civil penalty of not more than $5,000 per
			 violation per day while such a violation exists, with a maximum of
			 $20,000,000
			 per violation, unless such conduct is found to be willful or
			 intentional.(2)Intentional or willful
			 violationA business entity
			 that intentionally or willfully violates the provisions of this subtitle
			 shall
			 be subject to additional penalties in the amount of $5,000 per violation
			 per
			 day while such a violation exists.(3)ConsiderationsIn
			 determining the amount of a civil penalty under this subsection, the court
			 shall take into account—(A)the degree of culpability
			 of the business entity;(B)any prior violations of
			 this subtitle by the business entity;(C)the ability of the
			 business entity to pay a civil penalty;(D)the effect on the ability
			 of the business entity to continue to do business;(E)the number of individuals
			 whose sensitive personally identifiable information was compromised by the
			 breach;(F)the relative cost of
			 compliance with this subtitle; and(G)such other matters as
			 justice may require.(b)Injunctive actions by
			 the Attorney General(1)In
			 generalIf it appears that a business entity has engaged, or is
			 engaged, in any act or practice constituting a violation of this subtitle,
			 the
			 Attorney General may petition an appropriate district court of the United
			 States for an order—(A)enjoining such act or
			 practice; or(B)enforcing compliance with
			 this subtitle.(2)Issuance of
			 orderA court may issue an order under paragraph (1), if the
			 court finds that the conduct in question constitutes a violation of this
			 subtitle.(c)Other rights and remediesThe rights and remedies available under
			 this section are cumulative and shall not affect any other rights and
			 remedies
			 available under law.204.Enforcement by State
			 Attorneys General(a)Civil actions(1)In generalIn any case in which the attorney general
			 of a State or any State or local law enforcement agency authorized by the
			 State
			 attorney general or by State statute to prosecute violations of consumer
			 protection law, has reason to believe that an interest of the residents of
			 that
			 State has been or is threatened or adversely affected by the acts or
			 practices
			 of a business entity that violate this subtitle, the State may bring a
			 civil
			 action on behalf of the residents of that State in a district court of the
			 United States of appropriate jurisdiction, or any other court of competent
			 jurisdiction, to—(A)enjoin that act or practice;(B)enforce compliance with this subtitle;
			 or(C)obtain civil penalties of not more than
			 $5,000 per violation per day while such violations persist, up to a
			 maximum of
			 $20,000,000 per violation.(2)ConsiderationsIn
			 determining the amount of a civil penalty under this subsection, the court
			 shall take into account—(A)the degree of culpability
			 of the business entity;(B)any prior violations of
			 this subtitle by the business entity;(C)the ability of the
			 business entity to pay a civil penalty;(D)the effect on the ability
			 of the business entity to continue to do business;(E)the number of individuals
			 whose sensitive personally identifiable information was compromised by the
			 breach;(F)the relative cost of
			 compliance with this subtitle; and(G)such other matters as
			 justice may require.(3)Notice(A)In generalBefore filing an action under this
			 subsection, the attorney general of the State involved shall provide to
			 the
			 Attorney General—(i)a written notice of that action; and(ii)a copy of the complaint for that
			 action.(B)ExceptionSubparagraph
			 (A) shall not apply with respect to the filing of an action by an attorney
			 general of a State under this subsection, if the attorney general of a
			 State
			 determines that it is not feasible to provide the notice described in this
			 subparagraph before the filing of the action.(C)Notification when
			 practicableIn an action described in subparagraph (B), the
			 attorney general of a State shall provide the written notice and a copy of
			 the
			 complaint to the Attorney General as soon after the filing of the
			 complaint as
			 practicable.(b)Federal
			 proceedingsUpon receiving notice under subsection (a)(3), the
			 Attorney General shall have the right to—(1)move to stay the action,
			 pending the final disposition of a pending Federal proceeding or action
			 described in subsection (c);(2)initiate an action in the
			 appropriate United States district court under section 218 and move to
			 consolidate all pending actions, including State actions, in such court;(3)intervene in an action
			 brought under subsection (a)(2); and(4)file petitions for
			 appeal.(c)Pending
			 proceedingsIf the Attorney General has instituted a proceeding
			 or action for a violation of this subtitle or any regulations thereunder,
			 no
			 attorney general of a State may, during the pendency of such proceeding or
			 action, bring an action under this section against any defendant named in
			 such
			 criminal proceeding or civil action for any violation that is alleged in
			 that
			 proceeding or action.(d)ConstructionFor
			 purposes of bringing any civil action under subsection (a), nothing in
			 this
			 section shall be construed to prevent an attorney general of a State from
			 exercising the powers conferred on such attorney general by the laws of
			 that
			 State to—(1)conduct
			 investigations;(2)administer oaths or
			 affirmations; or(3)compel the attendance of
			 witnesses or the production of documentary and other evidence.(e)Venue; service of
			 process(1)VenueAny
			 action brought under subsection (a) may be brought in—(A)the district court of the
			 United States that meets applicable requirements relating to venue under
			 section 1391 of title 28, United States Code; or(B)another court of
			 competent jurisdiction.(2)Service of
			 processIn an action brought under subsection (a), process may be
			 served in any district in which the defendant—(A)is an inhabitant;
			 or(B)may be found.205.Supplemental
			 enforcement by individuals(a)In
			 generalAny person aggrieved by a violation of the provisions of
			 this subtitle by a business entity may bring a civil action in a court of
			 appropriate jurisdiction to recover for personal injuries sustained as a
			 result
			 of the violation.(b)Authority To bring
			 civil action; jurisdictionAs provided in subsection (c), any
			 person may commence a civil action on his own behalf against any business
			 entity who is alleged to have violated the provisions of this subtitle.(c)Remedies in a citizen
			 suit(1)DamagesAny
			 individual harmed by a failure of a business entity to comply with the
			 provisions of this subtitle, shall be able to collect damages of not more
			 than
			 $10,000 per violation per day while such violations persist, up to a
			 maximum of
			 $20,000,000 per violation.(2)Punitive
			 damagesA business entity may be liable for punitive damages if
			 the business entity intentionally or willfully violates the provisions of
			 this
			 subtitle.(3)Equitable
			 reliefA business entity that
			 violates the provisions of this subtitle may be enjoined to comply with
			 the
			 provisions of those sections.(d)Other rights and
			 remediesThe rights and remedies available under this subsection
			 are cumulative and shall not affect any other rights and remedies
			 available
			 under law.(e)Nonenforceability of
			 certain provisions waiving rights and remedies or requiring arbitration of
			 disputes(1)Waiver of rights and
			 remediesThe rights and remedies provided for in this section may
			 not be waived by any agreement, policy form, or condition of employment
			 including by a predispute arbitration agreement.(2)Predispute arbitration
			 agreementsNo predispute arbitration agreement shall be valid or
			 enforceable, if the agreement requires arbitration of a dispute arising
			 under
			 this section.(f)ConsiderationsIn
			 determining the amount of a civil penalty under this subsection, the court
			 shall take into account—(1)the degree of culpability
			 of the business entity;(2)any prior violations of
			 this subtitle by the business entity;(3)the ability of the
			 business entity to pay a civil penalty;(4)the effect on the ability
			 of the business entity to continue to do business;(5)the number of individuals
			 whose sensitive personally identifiable information was compromised by the
			 breach;(6)the relative cost of
			 compliance with this subtitle; and(7)such other matters as
			 justice may require.BSecurity breach notification211.Notice to individuals(a)In generalExcept as provided in section 212, any agency, or business entity engaged in
			 interstate commerce other than a service provider, that uses, accesses,
			 transmits, stores, disposes of or collects sensitive personally
			 identifiable
			 information that experiences a security breach of such information, shall,
			 following the discovery of such security breach of such information,
			 notify any
			 resident of the United States whose sensitive personally identifiable
			 information has been, or is reasonably believed to have been, accessed, or
			 acquired.(b)Obligation of owner or licensee(1)Notice to owner or licenseeAny agency, or business entity engaged in
			 interstate commerce, that uses, accesses, transmits, stores, disposes of,
			 or
			 collects sensitive personally identifiable information that the agency or
			 business entity does not own or license shall notify the owner or licensee
			 of
			 the information following the discovery of a security breach involving
			 such
			 information.(2)Notice by owner, licensee or other
			 designated third partyNothing in this subtitle shall prevent or
			 abrogate an agreement between an agency or business entity required to
			 give
			 notice under this section and a designated third party, including an owner
			 or
			 licensee of the sensitive personally identifiable information subject to
			 the
			 security breach, to provide the notifications required under subsection
			 (a).(3)Business entity relieved from giving
			 noticeA business entity
			 obligated to give notice under subsection (a) shall be relieved of such
			 obligation if an owner or licensee of the sensitive personally
			 identifiable
			 information subject to the security breach, or other designated third
			 party,
			 provides such notification.(4)Service
			 providersIf a service provider becomes aware of a security
			 breach containing sensitive personally identifiable information that is
			 owned
			 or possessed by another business entity that connects to or uses a system
			 or
			 network provided by the service provider for the purpose of transmitting,
			 routing, or providing intermediate or transient storage of such data, the
			 service provider shall be required to notify the business entity who
			 initiated
			 such connection, transmission, routing, or storage of the security breach
			 if
			 the business entity can be reasonably identified. Upon receiving such
			 notification from a service provider, the business entity shall be
			 required to
			 provide the notification required under subsection (a).(c)Timeliness of notification(1)In generalAll notifications required under this
			 section shall be made without unreasonable delay following the discovery
			 by the
			 agency or business entity of a security breach.(2)Reasonable delayReasonable delay under this subsection may
			 include any time necessary to determine the scope of the security breach,
			 conduct the risk assessment described in section 212(b)(1), and provide
			 notice
			 to law enforcement when required.(3)Burden of
			 productionThe agency, business entity, owner, or licensee
			 required to provide notice under this subtitle shall, upon the request of
			 the
			 Attorney General, the Federal Trade Commission, or the attorney general of
			 a
			 State or any State or local law enforcement agency authorized by the
			 attorney
			 general of the State or by State statute to prosecute violations of
			 consumer
			 protection law, provide records or other evidence of the notifications
			 required
			 under this subtitle, including to the extent applicable, the reasons for
			 any
			 delay of notification.(d)Delay of notification authorized for law
			 enforcement or national security purposes(1)In
			 generalIf a Federal law enforcement agency or member of the
			 intelligence community determines that the notification required under
			 this
			 section would impede any lawfully authorized criminal investigation or
			 authorized investigative, protective, or intelligence activities that are
			 carried out by or on behalf of any element of the intelligence community
			 and
			 conducted in accordance with the United States laws, authorities, and
			 regulations governing such intelligence activities, such notification
			 shall be
			 delayed upon written notice from such Federal law enforcement agency or
			 member
			 of the intelligence community to the agency or business entity that
			 experienced
			 the breach. The notification shall specify in writing the period of delay
			 required.(2)Extended delay of
			 notificationIf the
			 notification required under subsection (a) is delayed pursuant to
			 paragraph
			 (1), an agency or business entity shall give notice 30 days after the day
			 such
			 law enforcement delay was invoked unless a Federal law enforcement or
			 member of
			 the intelligence community provides written notification that further
			 delay is
			 necessary.(3)Law enforcement immunityNo non-constitutional cause of action shall
			 lie in any court against an agency for acts relating to the delay of
			 notification for law enforcement or intelligence purposes under this
			 subtitle.212.Exemptions from notice to
			 individuals(a)Exemption for national security and law
			 enforcement(1)In generalSection 211 shall not apply to an agency or
			 business entity if—(A)the United States Secret
			 Service or the Federal Bureau of Investigation determines that
			 notification of
			 the security breach could be expected to reveal sensitive sources and
			 methods
			 or similarly impede the ability of the Government to conduct law
			 enforcement
			 investigations; or(B)the Federal Bureau of
			 Investigation determines that notification of the security breach could be
			 expected to cause damage to national security.(2)ImmunityNo
			 non-constitutional cause of action shall lie in any court against any
			 Federal
			 agency for acts relating to the exemption from notification under this
			 subtitle.(b)Safe harbor(1)In
			 generalAn agency or business entity shall be exempt from the
			 notice requirements under section 211, if—(A)a risk assessment
			 conducted by the agency or business entity, in consultation with the
			 Federal
			 Trade Commission, concludes that there is no significant risk that a
			 security
			 breach has resulted in, or will result in harm to the individuals whose
			 sensitive personally identifiable information was subject to the security
			 breach; and(B)the Federal Trade
			 Commission or designated entity does not indicate within 7 business days
			 from
			 the receipt of written notification from an agency or business entity
			 pursuant
			 to subsection 212(b)(2), that the agency or business entity should not be
			 exempt from the notice requirements of section 211.(2)Risk assessment
			 requirements(A)Conducting a risk
			 assessmentUpon discovery of a security breach of an agency or
			 business entity, the agency or business entity shall conduct a risk
			 assessment
			 to determine if there is a significant risk that the security breach
			 resulted
			 in, or will result in, harm to the individuals whose sensitive personally
			 identifiable information was subject to the security breach.(i)Presumption of no
			 significant riskIt is presumed that there is no significant risk
			 that the security breach has resulted in, or will result in, harm to the
			 individuals whose sensitive personally identifiable data was subject to
			 the
			 security breach, if the sensitive personally identifiable information has
			 been
			 rendered unusable, unreadable, or indecipherable through a security
			 technology
			 or methodology (if the technology or methodology is generally accepted by
			 experts in the information security field). Any such presumption may be
			 rebutted by facts demonstrating that the security technologies or
			 methodologies
			 in a specific case, have been or are reasonably likely to be
			 compromised.(ii)Presumption of
			 significant riskIt is presumed that there is a significant risk
			 that the security breach has resulted in, or will result in, harm to
			 individuals whose sensitive personally identifiable information was
			 subject to
			 the security breach if the agency or business entity failed to render such
			 sensitive personally identifiable information indecipherable through a
			 security
			 technology or methodology (if the technology or methodology is generally
			 accepted by experts in the information security field).(iii)Methodologies or
			 technologies(I)Required
			 rulemakingNot later than 1 year after the date of the enactment
			 of this Act, and biannually thereafter, the Federal Trade Commission,
			 after
			 consultation with the National Institute of Standards and Technology,
			 shall
			 issue rules (pursuant to section 553 of title 5, United States Code) or
			 guidance to identify security methodologies or technologies, such as
			 encryption, which render sensitive personally identifiable information
			 unusable, unreadable, or indecipherable, that shall, if applied to such
			 sensitive personally identifiable information, establish a presumption
			 that no
			 significant risk of harm exists to individuals whose sensitive personally
			 identifiable information was subject to a security breach. Any such
			 presumption
			 may be rebutted by facts demonstrating that any such methodology or
			 technology
			 in a specific case has been or is reasonably likely to be compromised.(II)Required
			 consultationIn issuing rules or guidance under subclause (II),
			 the Commission shall also consult with relevant industries, consumer
			 organizations, and data security and identity theft prevention experts and
			 established standards setting bodies.(iv)FTC
			 guidanceNot later than 1 year after the date of the enactment of
			 this Act, the Federal Trade Commission, after consultation with the
			 National
			 Institute of Standards and Technology, shall issue guidance regarding the
			 application of the exemption in clause (i).(B)Written
			 notificationWithout unreasonable delay, but not later than 7
			 days after the discovery of a security breach, unless extended by the
			 United
			 States Secret Service or the Federal Bureau of Investigation, the agency
			 or
			 business entity must notify the Federal Trade Commission and designated
			 entity,
			 in writing, of—(i)the results of the risk
			 assessment; and(ii)its decision to invoke
			 the risk assessment exemption.(C)ViolationsIt
			 shall be a violation of this section to—(i)fail to conduct a risk
			 assessment in a reasonable manner, or according to standards generally
			 accepted
			 by experts in the field of information security; or(ii)submit results of a risk
			 assessment that—(I)conceal violations of
			 law, inefficiency, or administrative error;(II)prevent embarrassment to
			 a business entity, organization, or agency;(III)restrain
			 competition;(IV)contain fraudulent or
			 deliberately misleading information; or(V)delay notification under
			 section 211 for any other reason, except where the agency or business
			 entity
			 reasonably believes that the risk assessment exception may apply.(c)Financial fraud prevention
			 exemption(1)In generalA business entity shall be exempt from the
			 notice requirements of this subtitle if the business entity utilizes or
			 participates in a security program that—(A)effectively blocks the use of the sensitive
			 personally identifiable information to initiate unauthorized financial
			 transactions before they are charged to the account of the individual;
			 and(B)provides for notice to affected individuals
			 after a security breach that has resulted in fraud or unauthorized
			 transactions.(2)LimitationParagraph (1) shall not apply to a business
			 entity if the information subject to the security breach includes an
			 individual's first and last name, or any other type of sensitive
			 personally
			 identifiable information, other than a credit card or credit card security
			 code
			 identified in section 3, unless that information is only a credit card
			 number
			 or a credit card security code.(d)LimitationsNotwithstanding
			 any other obligation under this subtitle, this subtitle does not apply to
			 the
			 following—(1)Financial
			 institutionsA financial institution subject to the data security
			 requirements and standards under 501(b) of the Gramm-Leach-Bliley Act (15
			 U.S.C. 6801 et seq.), and subject to the jurisdiction of an agency or
			 authority
			 described in section 505(a) of the Gramm-Leach-Bliley Act (15 U.S.C.
			 6805(a)),
			 if the Federal functional regulator (as defined by section 509 of the
			 Gramm-Leach-Bliley Act (15 U.S.C. 6809)) with jurisdiction over that
			 financial
			 institution has issued a regulation under title V of the
			 Gramm-Leach-Bliley Act
			 (15 U.S.C. 6801 et seq.) that requires financial institutions within its
			 jurisdiction to provide notification to individuals following a breach of
			 security.(2)HIPAA regulated
			 entities exemption(A)In
			 generalA business entity shall be exempt from the notice
			 requirement under section 211 if the business entity is one of the
			 following:(i)Covered
			 entitiesA business entity subject to the Health Insurance
			 Portability and Accountability Act of 1996 (42 U.S.C. 1301 et seq.),
			 including
			 the data breach notification requirements and implementing regulations of
			 that
			 Act.(ii)Business
			 entitiesA business entity that—(I)is acting as a business
			 associate, as that term is defined under the Health Insurance Portability
			 and
			 Accountability Act of 1996 (42 U.S.C. 1301 et seq.) and is in compliance
			 with
			 the requirements imposed under that Act and implementing regulations
			 promulgated under that Act; and(II)is subject to, and
			 currently in compliance with, the data breach notification requirements
			 under
			 section 13402 or 13407 of the American Reinvestment and Recovery Act of
			 2009
			 (42 U.S.C. 17932 and 17937) and implementing regulations promulgated under
			 such
			 sections.(B)LimitationParagraph
			 (1) shall not apply to a business entity if the information subject to the
			 security breach includes an individual’s first and last name, or any other
			 type
			 of sensitive personally identifiable information other than a health
			 insurance
			 policy or subscriber identification number or information regarding an
			 individual’s medical history, mental or physical medical condition, or
			 medical
			 treatment or diagnosis by a health care professional as identified in
			 section 3
			 unless that information is only a health insurance policy or subscriber
			 identification number or information regarding an individual’s medical
			 history,
			 mental or physical medical condition, or medical treatment or diagnosis by
			 a
			 health care professional.213.Methods of notice to
			 individualsTo comply with
			 section 211, an agency or business entity shall provide the following
			 forms of
			 notice:(1)Individual written noticeWritten notice to individuals by 1 of the
			 following means:(A)Individual written notification to the last
			 known home mailing address of the individual in the records of the agency
			 or
			 business entity.(B)E-mail notice, unless the individual has
			 expressly opted not to receive such notices of security breaches or the
			 notice
			 is inconsistent with the provisions permitting electronic transmission of
			 notices under section 101 of the Electronic Signatures in Global and
			 National
			 Commerce Act (15 U.S.C. 7001).(2)Telephone
			 noticeTelephone notice to the individual personally.(3)Public notice(A)Electronic
			 noticeProminent notice via all reasonable means of electronic
			 contact between the individual and the agency or business entity,
			 including any
			 website, networked devices, or other interface through which the agency or
			 business entity regularly interacts with the consumer, if the number of
			 individuals whose sensitive personally identifiable information was or is
			 reasonably believed to have been accessed or acquired by an unauthorized
			 person
			 exceeds 5,000.(B)Media noticeNotice to major media outlets serving a
			 State or jurisdiction, if the number of residents of such State whose
			 sensitive
			 personally identifiable information was, or is reasonably believed to have
			 been, accessed or acquired by an unauthorized person exceeds 5,000.214.Content of notice to individuals(a)In generalRegardless of the method by which
			 individual notice is provided to individuals under section 213(1), such
			 notice
			 shall include—(1)a description of the categories of
			 sensitive personally identifiable information that was, or is reasonably
			 believed to have been, accessed or acquired by an unauthorized person, and
			 how
			 the agency or business entity came into possession of the sensitive
			 personally
			 identifiable information at issue;(2)a toll-free number—(A)that the individual may use to contact the
			 agency or business entity, or the agent of the agency or business entity;
			 and(B)from which the individual may learn what
			 types of sensitive personally identifiable information the agency or
			 business
			 entity maintained about that individual;(3)the toll-free contact telephone numbers,
			 websites, and addresses for the major credit reporting agencies;(4)the telephone numbers and
			 websites for the relevant Federal agencies that provide information
			 regarding
			 identity theft prevention and protection;(5)notice that the
			 individual is entitled to receive, at no cost to such individual, consumer
			 credit reports on a quarterly basis for a period of 2 years, credit
			 monitoring
			 or any other service that enables consumers to detect the misuse of
			 sensitive
			 personally identifiable information for a period of 2 years, and
			 instructions
			 to the individual on requesting such reports or service from the agency or
			 business entity;(6)notice that the
			 individual is entitled to receive a security freeze and that the agency or
			 business entity will be liable for any costs associated with the security
			 freeze for 2 years and the necessary instructions for requesting a
			 security
			 freeze; and(7)notice that any costs or
			 damages incurred by an individual as a result of a security breach will be
			 paid
			 by the business entity or agency that experienced the security breach.(b)Telephone
			 noticeTelephone notice described in section 213(2) shall
			 include, to the extent possible—(1)notification that a
			 security breach has occurred and that the individual’s sensitive
			 personally
			 identifiable information may have been compromised;(2)a description of the
			 categories of sensitive personally identifiable information that were, or
			 are
			 reasonably believed to have been, accessed or acquired by an unauthorized
			 person;(3)a toll-free number and
			 website—(A)that the individual may
			 use to contact the agency or business entity, or the authorized agent of
			 the
			 agency or business entity; and(B)from which the individual
			 may learn what types of sensitive personally identifiable information the
			 agency or business entity maintained about that individual and remedies
			 available to that individual; and(4)an alert to the
			 individual that the agency or business entity is sending or has sent
			 written
			 notification containing additional information as required under section
			 213(1)(A).(c)Public
			 noticePublic notice described in section 213(3) shall
			 include—(1)electronic notice, which
			 includes—(A)notification that a
			 security breach has occurred and that the individual’s sensitive
			 personally
			 identifiable information may have been compromised;(B)a description of the
			 categories of sensitive personally identifiable information that were, or
			 are
			 reasonably believed to have been, accessed or acquired by an unauthorized
			 person; and(C)a toll-free number and
			 website—(i)that the individual may
			 use to contact the agency or business entity, or the authorized agent of
			 the
			 agency or business entity; and(ii)from which the
			 individual may learn what types of sensitive personally identifiable
			 information the agency or business entity maintained about that individual
			 and
			 remedies available to that individual; and(2)media notice, which
			 includes—(A)a description of the
			 categories of sensitive personally identifiable information that was, or
			 is
			 reasonably believed to have been, accessed or acquired by an unauthorized
			 person;(B)a toll-free
			 number—(i)that the individual may
			 use to contact the agency or business entity, or the authorized agent of
			 the
			 agency or business entity; and(ii)from which the
			 individual may learn what types of sensitive personally identifiable
			 information the agency or business entity maintained about that individual
			 and
			 remedies available to that individual;(C)the toll-free contact
			 telephone numbers, websites, and addresses for the major credit reporting
			 agencies;(D)the telephone numbers and
			 websites for the relevant Federal agencies that provide information
			 regarding
			 identity theft prevention and protection;(E)notice that the affected
			 individuals are entitled to receive, at no cost to such individuals,
			 consumer
			 credit reports on a quarterly basis for a period of 2 years, credit
			 monitoring,
			 or any other service that enables consumers to detect the misuse of
			 sensitive
			 personally identifiable information for a period of 2 years;(F)notice that the
			 individual is entitled to receive a security freeze and that the agency or
			 business entity will be liable for any costs associated with the security
			 freeze for 2 years; and(G)notice that the
			 individual is entitled to receive compensation from the business entity or
			 agency for any costs or damages incurred by the individual resulting from
			 the
			 security breach.(d)Additional contentNotwithstanding section 221, a State may
			 require that a notice under subsection (a) shall also include information
			 regarding victim protection assistance provided for by that State.(e)Direct business
			 relationshipRegardless of whether a business entity, agency, or
			 a designated third party provides the notice required pursuant to section
			 211(b), such notice shall include the name of the business entity or
			 agency
			 that has a direct relationship with the individual being notified.215.Remedies for security
			 breach(a)Credit reports and
			 credit monitoringAn agency or business entity required to
			 provide notification under this subtitle shall, upon request of an
			 individual
			 whose sensitive personally identifiable information was included in the
			 security breach, provide or arrange for the provision of, to each such
			 individual and at no cost to such individual—(1)consumer credit reports
			 from not fewer than 1 of the major credit reporting agencies beginning not
			 later than 60 days following the request of the individual and continuing
			 on a
			 quarterly basis for a period of 2 years thereafter; and(2)a credit monitoring or
			 other service that enables consumers to detect the misuse of their
			 personal
			 information, beginning not later than 60 days following the request of the
			 individual and continuing for a period of 2 years.(b)Security
			 freeze(1)RequestAny
			 consumer may submit a written request, by certified mail or such other
			 secure
			 method as authorized by a credit rating agency, to a credit rating agency
			 to
			 place a security freeze on the credit report of the consumer.(2)Implementation of
			 security freezeUpon receipt of a written request under paragraph
			 (1), a credit rating agency shall—(A)not later than 5 business
			 days after receipt of the request, place a security freeze on the credit
			 report
			 of the consumer; and(B)not later than 10
			 business days after placing a security freeze, send a written confirmation
			 of
			 such security freeze to the consumer, which shall provide the consumer
			 with a
			 unique personal identification number or password to be used by the
			 consumer
			 when providing authorization for the release of the credit report of the
			 consumer to a third party or for a specified period of time.(3)Duration of security
			 freezeExcept as provided in paragraph (4), any security freeze
			 authorized pursuant to the provisions of this section shall remain in
			 effect
			 until the consumer requests security freeze to be removed.(4)Disclosure of credit
			 report to third party(A)In
			 generalIf a consumer that has requested a security freeze under
			 this subsection wishes to authorize the disclosure of the credit report of
			 the
			 consumer to a third party, or for a specified period of time, while such
			 security freeze is in effect, the consumer shall contact the credit rating
			 agency and provide—(i)proper
			 identification;(ii)the unique personal
			 identification number or password described in paragraph (2)(B); and(iii)proper information
			 regarding the third party who is to receive the credit report or the time
			 period for which the credit report shall be available.(B)RequirementNot
			 later than 3 business days after receipt of a request under subparagraph
			 (A), a
			 credit rating agency shall lift the security freeze.(5)Procedures(A)In
			 generalA credit rating agency shall develop procedures to
			 receive and process requests from consumers under paragraph (2) of this
			 section.(B)RequirementProcedures
			 developed under subparagraph (A), at a minimum, shall include the ability
			 of a
			 consumer to send such temporary lift or removal request by electronic
			 mail,
			 letter, telephone, or facsimile.(6)Requests by third
			 partyIf a third party requests access to a credit report of a
			 consumer that has been frozen under this subsection and the consumer has
			 not
			 authorized the disclosure of the credit report of the consumer to the
			 third
			 party, the third party may deem such credit application as incomplete.(7)Determination by credit
			 rating agency(A)In
			 generalA credit rating agency may refuse to implement or may
			 remove a security freeze under this subsection if the agency determines,
			 in
			 good faith, that—(i)the request for a
			 security freeze was made as part of a fraud that the consumer participated
			 in,
			 had knowledge of, or that can be demonstrated by circumstantial evidence;
			 or(ii)the consumer credit
			 report was frozen due to a material misrepresentation of fact by the
			 consumer.(B)NoticeIf
			 a credit rating agency makes a determination under subparagraph (A) to not
			 implement, or to remove, a security freeze under this subsection, the
			 credit
			 rating agency shall notify the consumer in writing of such
			 determination—(i)in the case of a
			 determination not to implement a security freeze, not later than 5
			 business
			 days after the determination is made; and(ii)in the case of a removal
			 of a security freeze, prior to removing the freeze on the credit report of
			 the
			 consumer.(8)Rule of
			 construction(A)In generalNothing in this section shall be construed to
			 prohibit disclosure of a credit report of a consumer to—(i)a person, or the person's
			 subsidiary, affiliate, agent or assignee with which the consumer has or,
			 prior
			 to assignment, had an account, contract or debtor-creditor relationship
			 for the
			 purpose of reviewing the account or collecting the financial obligation
			 owing
			 for the account, contract or debt;(ii)a subsidiary, affiliate,
			 agent, assignee or prospective assignee of a person to whom access has
			 been
			 granted under paragraph (4) for the purpose of facilitating the extension
			 of
			 credit or other permissible use;(iii)any person acting
			 pursuant to a court order, warrant, or subpoena;(iv)any person for the
			 purpose of using such credit information to prescreen as provided by the
			 Fair
			 Credit Reporting Act (15 U.S.C. 1681 et seq.);(v)any person for the sole
			 purpose of providing a credit file monitoring subscription service to
			 which the
			 consumer has subscribed;(vi)a credit rating agency
			 for the sole purpose of providing a consumer with a copy of the credit
			 report
			 of the consumer upon the request of the consumer; or(vii)a Federal, State or local
			 governmental entity, including a law enforcement agency, or court, or
			 their
			 agents or assignees pursuant to their statutory or regulatory duties; and(viii)any person for the sole
			 purpose of providing a remedy requested by an individual under this
			 section.(B)Reviewing the accountFor
			 purposes of this subsection, reviewing the account shall	include
			 activities relating to account maintenance, monitoring, credit line
			 increases,
			 and account upgrades and enhancements.(9)ExceptionsThe
			 following persons shall not be required to place a security freeze under
			 this
			 subsection, but shall be subject to any security freeze placed on a credit
			 report by another credit rating agency:(A)A check services or fraud
			 prevention services company that reports on incidents of fraud or issues
			 authorizations for the purpose of approving or processing negotiable
			 instruments, electronic fund transfers or similar methods of payment.(B)A deposit account
			 information service company that issues reports regarding account closures
			 due
			 to fraud, substantial overdrafts, automated teller machine abuse, or
			 similar
			 information regarding a consumer to inquiring banks or other financial
			 institutions for use only in reviewing a consumer request for a deposit
			 account
			 at the inquiring bank or financial institution.(C)A credit rating agency
			 that—(i)acts only to resell
			 credit information by assembling and merging information contained in a
			 database of 1 or more credit reporting agencies; and(ii)does not maintain a
			 permanent database of credit information from which new credit reports are
			 produced.(10)Fees(A)In
			 generalA credit rating agency may charge reasonable fees for
			 each security freeze, removal of such freeze or temporary lift of such
			 freeze
			 for a period of time, and a temporary lift of such freeze for a specific
			 party.(B)RequirementAny
			 fees charged under subparagraph (A) shall be borne by the agency or
			 business
			 entity providing notice under section 214 for 2 years following the
			 establishment of the security freeze under this subsection.(c)Costs resulting from a
			 security breach(1)In
			 generalA business entity or agency that experiences a security
			 breach and is required to provide notice under this subtitle shall pay,
			 upon
			 request, to any individual whose sensitive personally identifiable
			 information
			 has been, or is reasonably believed to have been, accessed or acquired as
			 a
			 result of such security breach, any costs or damages incurred by the
			 individual
			 as a result of such security breach, including costs associated with
			 identity
			 theft suffered as a result of such security breach.(2)ComplianceA
			 business entity or agency shall be deemed in compliance with this
			 subsection if
			 the business entity or agency—(A)provides insurance to any
			 individual whose sensitive personally identifiable information has been,
			 or is
			 reasonably believed to have been, accessed or acquired as a result of a
			 security breach and such insurance is sufficient to compensate the
			 consumer for
			 not less than $25,000 of costs or damages; or(B)pays, without
			 unreasonable delay, any actual costs or damages incurred by an individual
			 as a
			 result of the security breach.216.Notice to credit reporting
			 agenciesIf an agency or
			 business entity is required to provide notification to more than 5,000
			 individuals under section 211(a), the agency or business entity shall also
			 notify all consumer reporting agencies that compile and maintain files on
			 consumers on a nationwide basis (as defined in section 603(p) of the Fair
			 Credit Reporting Act (15 U.S.C. 1681a(p))) of the timing and distribution
			 of the
			 notices. Such notice shall be given to the consumer credit reporting
			 agencies
			 without unreasonable delay and, if it will not delay notice to the
			 affected
			 individuals, prior to the distribution of notices to the affected
			 individuals.217.Notice to law enforcement(a)Designation of a
			 government entity To receive notice(1)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary of Homeland Security, in consultation with the
			 Attorney
			 General, shall designate a Federal Government entity to receive the
			 information
			 required to be submitted under this subtitle, and any other reports and
			 information about information security incidents, threats, and
			 vulnerabilities.(2)Responsibilities of the
			 designated entityThe designated entity shall—(A)be responsible for
			 promptly providing the information it receives to the United States Secret
			 Service and the Federal Bureau of Investigation, and to the Federal Trade
			 Commission for civil law enforcement purposes; and(B)provide the information
			 described in subparagraph (A) as appropriate to other Federal agencies for
			 law
			 enforcement, national security, or data security purposes.(b)NoticeAny business entity or agency shall notify
			 the designated entity of the fact that a security breach has occurred
			 if—(1)the number of individuals whose sensitive
			 personally identifiable information was, or is reasonably believed to have
			 been, accessed or acquired by an unauthorized person exceeds 5,000;(2)the security breach involves a database,
			 networked or integrated databases, or other data system containing the
			 sensitive personally identifiable information of more than 500,000
			 individuals
			 nationwide;(3)the security breach involves databases
			 owned by the Federal Government; or(4)the security breach involves primarily
			 sensitive personally identifiable information of individuals known to the
			 agency or business entity to be employees and contractors of the Federal
			 Government involved in national security or law enforcement.(c)FTC review of
			 thresholds(1)ReviewNot
			 later than 1 year after the date of enactment of this Act, the Federal
			 Trade
			 Commission, in consultation with the Attorney General and the Secretary of
			 Homeland Security, shall promulgate regulations regarding the reports
			 required
			 under subsection (a).(2)RulemakingThe
			 Federal Trade Commission, in consultation with the Attorney General and
			 the
			 Secretary of Homeland Security, after notice and the opportunity for
			 public
			 comment, and in a manner consistent with this section, shall promulgate
			 regulations, as necessary, under section 553 of title 5, United States
			 Code, to
			 adjust the thresholds for notice to law enforcement and national security
			 authorities under subsection (a) and to facilitate the purposes of this
			 section.(d)Timing of noticesThe notices required under this section
			 shall be delivered as follows:(1)Notice under subsection (a) shall be
			 delivered as promptly as possible, but not later than 10 days after
			 discovery
			 of the security breach.(2)Notice under section 211 shall be delivered
			 to individuals not later than 48 hours after the Federal Bureau of
			 Investigation or the Secret Service receives notice of a security breach
			 from
			 an agency or business entity.218.Federal enforcement(a)Civil actions by the Attorney
			 General(1)In
			 generalThe Attorney General
			 may bring a civil action in the appropriate United States district court
			 against any business entity that engages in conduct constituting a
			 violation of
			 this subtitle and, upon proof of such conduct by a preponderance of the
			 evidence, such business entity shall be subject to a civil penalty of not
			 more
			 than $500 per day per individual whose sensitive personally identifiable
			 information was, or is reasonably believed to have been, accessed or
			 acquired
			 by an unauthorized person, up to a maximum of $20,000,000 per violation,
			 unless
			 such conduct is found to be willful or intentional.(2)PresumptionA violation of section 212(b)(2)(C) shall
			 be presumed to be willful or intentional conduct.(b)Injunctive actions by the Attorney
			 General(1)In generalIf it appears that a business entity has
			 engaged, or is engaged, in any act or practice constituting a violation of
			 this
			 subtitle, the Attorney General may petition an appropriate district court
			 of
			 the United States for an order—(A)enjoining such act or practice; or(B)enforcing compliance with this
			 subtitle.(2)Issuance of orderA court may issue an order under paragraph
			 (1), if the court finds that the conduct in question constitutes a
			 violation of
			 this subtitle.(c)Civil actions by the
			 Federal trade commission(1)In
			 generalCompliance with the requirements imposed under subtitle A and this subtitle may be enforced under
			 the Federal Trade Commission Act (15 U.S.C. 41
			 et seq.) by the Federal Trade Commission with respect to business entities
			 subject to this Act. All of the functions and powers of the Federal Trade
			 Commission under the Federal Trade Commission Act are available to the
			 Commission to enforce compliance by any person with the requirements
			 imposed
			 under this title.(2)Unfair or deceptive
			 acts or practicesFor the purpose of the exercise by the Federal
			 Trade Commission of its functions and powers under the Federal Trade
			 Commission
			 Act, a violation of any requirement or prohibition imposed under this
			 title
			 shall constitute an unfair or deceptive act or practice in commerce in
			 violation of a regulation under section 18(a)(1)(B) of the Federal Trade
			 Commission Act (15 U.S.C. 57a(a)(I)(B)) regarding unfair or deceptive acts
			 or
			 practices and shall be subject to enforcement by the Federal Trade
			 Commission
			 under that Act with respect to any business entity, irrespective of
			 whether
			 that business entity is engaged in commerce or meets any other
			 jurisdictional
			 tests in the Federal Trade Commission.(d)ConsiderationsIn
			 determining the amount of a civil penalty under this subsection, the court
			 shall take into account—(1)the degree of culpability
			 of the business entity;(2)any prior violations of
			 this subtitle by the business entity;(3)the ability of the
			 business entity to pay a civil penalty;(4)the effect on the ability
			 of the business entity to continue to do business;(5)the number of individuals
			 whose sensitive personally identifiable information was compromised by the
			 breach;(6)the relative cost of
			 compliance with this subtitle; and(7)such other matters as
			 justice may require.(e)Coordination of
			 enforcement(1)In
			 generalBefore opening an investigation, the Federal Trade
			 Commission shall consult with the Attorney General.(2)LimitationThe
			 Federal Trade Commission may initiate investigations under this subsection
			 unless the Attorney General determines that such an investigation would
			 impede
			 an ongoing criminal investigation or national security activity.(3)Coordination
			 agreement(A)In
			 generalIn order to avoid conflicts and promote consistency
			 regarding the enforcement and litigation of matters under this Act, not
			 later
			 than 180 days after the enactment of this Act, the Attorney General and
			 the
			 Commission shall enter into an agreement for coordination regarding the
			 enforcement of this Act.(B)RequirementThe
			 coordination agreement entered into under subparagraph (A) shall include
			 provisions to ensure that parallel investigations and proceedings under
			 this
			 section are conducted in a manner that avoids conflicts and does not
			 impede the
			 ability of the Attorney General to prosecute violations of Federal
			 criminal
			 laws.(4)Coordination with the
			 FCCIf an enforcement action under this Act relates to customer
			 proprietary network information, the Federal Trade Commission shall
			 coordinate
			 the enforcement action with the Federal Communications Commission.(f)RulemakingThe
			 Federal Trade Commission may, in consultation with the Attorney General,
			 issue
			 such other regulations as it determines to be necessary to carry out this
			 subtitle. All regulations promulgated under this Act shall be issued in
			 accordance with section 553 of title 5, United States Code. Where
			 regulations
			 relate to customer proprietary network information, the promulgation of
			 such
			 regulations will be coordinated with the Federal Communications
			 Commission.(g)Other rights and remediesThe rights and remedies available under
			 this subtitle are cumulative and shall not affect any other rights and
			 remedies
			 available under law.(h)Fraud alertSection 605A(b)(1) of the Fair Credit
			 Reporting Act (15 U.S.C. 1681c–1(b)(1)) is amended in the matter preceding
			 subparagraph (A) by inserting , or
			 evidence that the consumer has received notice that the consumer's
			 financial
			 information has or may have been compromised, after identity
			 theft report.219.Enforcement by State attorneys
			 general(a)In general(1)Civil actions(A)In
			 generalIn any case in which
			 the attorney general of a State or any State or local law enforcement
			 agency
			 authorized by the State attorney general or by State statute to prosecute
			 violations of consumer protection law, has reason to believe that an
			 interest
			 of the residents of that State has been or is threatened or adversely
			 affected
			 by the engagement of a business entity in a practice that is prohibited
			 under
			 this subtitle, the State or the State or local law enforcement agency on
			 behalf
			 of the residents of the agency’s jurisdiction, may bring a civil action on
			 behalf of the residents of the State or jurisdiction in a district court
			 of the
			 United States of appropriate jurisdiction or any other court of competent
			 jurisdiction, including a State court, to—(i)enjoin that practice;(ii)enforce compliance with this subtitle;
			 or(iii)obtain civil penalties of not more than
			 $500 per day per individual whose sensitive personally identifiable
			 information
			 was, or is reasonably believed to have been, accessed or acquired by an
			 unauthorized person, up to a maximum of $20,000,000 per violation, unless
			 such
			 conduct is found to be willful or intentional.(B)PresumptionA violation of section 212(b)(2)(C) shall
			 be presumed to be willful or intentional.(2)ConsiderationsIn
			 determining the amount of a civil penalty under this subsection, the court
			 shall take into account—(A)the degree of culpability
			 of the business entity;(B)any prior violations of
			 this subtitle by the business entity;(C)the ability of the
			 business entity to pay a civil penalty;(D)the effect on the ability
			 of the business entity to continue to do business;(E)the number of individuals
			 whose sensitive personally identifiable information was compromised by the
			 breach;(F)the relative cost of
			 compliance with this subtitle; and(G)such other matters as
			 justice may require.(3)Notice(A)In generalBefore filing an action under paragraph
			 (1), the attorney general of the State involved shall provide to the
			 Attorney
			 General of the United States—(i)written notice of the action; and(ii)a copy of the complaint for the
			 action.(B)Exemption(i)In generalSubparagraph (A) shall not apply with
			 respect to the filing of an action by an attorney general of a State under
			 this
			 subtitle, if the State attorney general determines that it is not feasible
			 to
			 provide the notice described in such subparagraph before the filing of the
			 action.(ii)NotificationIn an action described in clause (i), the
			 attorney general of a State shall provide notice and a copy of the
			 complaint to
			 the Attorney General at the time the State attorney general files the
			 action.(b)Federal proceedingsUpon receiving notice under subsection
			 (a)(2), the Attorney General shall have the right to—(1)move to stay the action, pending the final
			 disposition of a pending Federal proceeding or action;(2)initiate an action in the appropriate
			 United States district court under section 218 and move to consolidate all
			 pending actions, including State actions, in such court;(3)intervene in an action brought under
			 subsection (a)(2); and(4)file petitions for appeal.(c)Pending proceedingsIf the Attorney General has instituted a
			 proceeding or action for a violation of this subtitle or any regulations
			 thereunder, no attorney general of a State may, during the pendency of
			 such
			 proceeding or action, bring an action under this subtitle against any
			 defendant
			 named in such criminal proceeding or civil action for any violation that
			 is
			 alleged in that proceeding or action.(d)ConstructionFor purposes of bringing any civil action
			 under subsection (a), nothing in this subtitle regarding notification
			 shall be
			 construed to prevent an attorney general of a State from exercising the
			 powers
			 conferred on such attorney general by the laws of that State to—(1)conduct investigations;(2)administer oaths or affirmations; or(3)compel the attendance of witnesses or the
			 production of documentary and other evidence.(e)Venue; service of process(1)VenueAny action brought under subsection (a) may
			 be brought in—(A)the district court of the United States
			 that meets applicable requirements relating to venue under section 1391 of
			 title 28, United States Code; or(B)another court of competent
			 jurisdiction.(2)Service of processIn an action brought under subsection (a),
			 process may be served in any district in which the defendant—(A)is an inhabitant; or(B)may be found.220.Supplemental
			 enforcement by individuals(a)In
			 generalAny person aggrieved by a violation of the provisions of
			 section 211, 213, 214, 215, or 216 by a business entity may bring a civil
			 action in a court of appropriate jurisdiction to recover for personal
			 injuries
			 sustained as a result of the violation.(b)Authority To bring
			 civil action; jurisdictionAs provided in subsection (c), an
			 individual may commence a civil action on his own behalf against any
			 business
			 entity who is alleged to have violated the provisions of this subtitle.(c)Remedies in a citizen
			 suit(1)DamagesAny
			 individual harmed by a failure of a business entity to comply with the
			 provisions of section 211, 213, 214, 215, or 216 shall be able to collect
			 damages of not more than $500 per day per individual whose sensitive
			 personally
			 identifiable information was, or is reasonably believed to have been,
			 accessed
			 or acquired by an unauthorized person, up to a maximum of $20,000,000 per
			 violation.(2)Punitive
			 damagesA business entity may be liable for punitive damages if
			 the business entity—(A)intentionally or
			 willfully violates the provisions of section 211, 213, 214, 215, or 216;
			 or(B)failed to comply with the
			 requirements of subsections (a) through (d) of section 202.(3)Equitable
			 reliefA business entity that violates the provisions of section
			 211, 213, 214, 215, or 216 may be enjoined to provide required remedies
			 under
			 section 215 by a court of competent jurisdiction.(d)Other rights and
			 remediesThe rights and remedies available under this subsection
			 are cumulative and shall not affect any other rights and remedies
			 available
			 under law.(e)Nonenforceability of
			 Certain Provisions Waiving Rights and Remedies or Requiring Arbitration of
			 Disputes(1)Waiver of rights and
			 remediesThe rights and remedies provided for in this section may
			 not be waived by any agreement, policy form, or condition of employment
			 including by a predispute arbitration agreement.(2)Predispute arbitration
			 agreementsNo predispute arbitration agreement shall be valid or
			 enforceable, if the agreement requires arbitration of a dispute arising
			 under
			 this section.(f)ConsiderationsIn
			 determining the amount of a civil penalty under this subsection, the court
			 shall take into account—(1)the degree of culpability
			 of the business entity;(2)any prior violations of
			 this subtitle by the business entity;(3)the ability of the
			 business entity to pay a civil penalty;(4)the effect on the ability
			 of the business entity to continue to do business;(5)the number of individuals
			 whose sensitive personally identifiable information was compromised by the
			 breach;(6)the relative cost of
			 compliance with this subtitle; and(7)such other matters as
			 justice may require.221.Relation to other laws(a)In
			 generalThe provisions of
			 this subtitle shall supersede any other provision of Federal law or any
			 provision of law of any State relating to notification by a business
			 entity
			 engaged in interstate commerce or an agency of a security breach, except
			 as
			 provided in this subsection.(b)Limitations(1)State common
			 lawNothing in this subtitle shall be construed to exempt any
			 entity from liability under common law, including through the operation of
			 ordinary preemption principles, and including liability through State
			 trespass,
			 contract, or tort law, for damages caused by the failure to notify an
			 individual following a security breach.(2)Gramm-leach-bliley
			 ActNothing in this Act shall supersede the data security
			 requirements of the Gramm-Leach-Bliley Act (15 U.S.C. 6801 et seq.), or
			 implementing regulations based on that Act.(3)Health Privacy(A)To the extent that a
			 business entity acts as a covered entity or a business associate under the
			 Health Information Technology for Economic and Clinical Health Act (42
			 U.S.C.
			 17932), and has the obligation to provide breach notification under that
			 Act or
			 its implementing regulations, the requirements of this Act shall not
			 apply.(B)To the extent that a
			 business entity acts as a vendor of personal health records, a third-party
			 service provider, or other entity subject to the Health Information
			 Technology
			 for Economical and Clinical Health Act (42 U.S.C. 17937), and has the
			 obligation to provide breach notification under that Act or its
			 implementing
			 regulations, the requirements of this Act shall not apply.222.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to cover the
			 costs
			 incurred by the United States Secret Service to carry out investigations
			 and
			 risk assessments of security breaches as required under this subtitle.223.Reporting on risk assessment
			 exemptionsThe United States
			 Secret Service and the Federal Bureau of Investigation shall report to
			 Congress
			 not later than 18 months after the date of enactment of this Act, and upon
			 the
			 request by Congress thereafter, on—(1)the number and nature of the security
			 breaches described in the notices filed by those business entities
			 invoking the
			 risk assessment exemption under section 212(b) and the response of the
			 United
			 States Secret Service and the Federal Bureau of Investigation to such
			 notices;
			 and(2)the number and nature of security breaches
			 subject to the national security and law enforcement exemptions under
			 section
			 212(a), provided that such report may not disclose the contents of any
			 risk
			 assessment provided to the United States Secret Service and the Federal
			 Bureau
			 of Investigation pursuant to this subtitle.CPost-Breach technical
			 information clearinghouse230.Clearinghouse
			 information collection, maintenance, and access(a)In
			 generalThe designated entity shall maintain a clearinghouse of
			 technical information concerning system vulnerabilities identified in the
			 wake
			 of security breaches, which shall—(1)contain information
			 disclosed by agencies or business entities under subsection (b); and(2)be accessible to
			 certified entities under subsection (c).(b)Post-Breach technical
			 notificationIn any instance in which an agency or business entity
			 is required to notify the designated entity under section 217, the agency
			 or
			 business entity shall also provide the designated entity with technical
			 information concerning the nature of the security breach, including—(1)technical information
			 regarding any system vulnerabilities of the agency or business entity
			 revealed
			 by or identified as a consequence of the security breach;(2)technical information
			 regarding any system vulnerabilities of the agency or business entity
			 actually
			 exploited during the security breach; and(3)any other technical
			 information concerning the nature of the security breach deemed
			 appropriate for
			 collection by the designated entity in furtherance of this subtitle.(c)Access to
			 clearinghouseAny entity certified under subsection (d) may
			 review information maintained by the technical information clearinghouse
			 for
			 the purpose of preventing security breaches that threaten the security of
			 sensitive personally identifiable information.(d)Certification for
			 accessThe designated entity shall issue and revoke
			 certifications to agencies and business entities wishing to review
			 information
			 maintained by the technical information clearinghouse and shall establish
			 conditions for obtaining and maintaining such certifications, including
			 agreement that any information obtained directly or derived indirectly
			 from the
			 review of information maintained by the technical information
			 clearinghouse—(1)shall only be used to
			 improve the security and reduce the vulnerability of networks that
			 collect,
			 access, transmit, use, store, or dispose of sensitive personally
			 identifiable
			 information;(2)may not be used for any
			 competitive commercial purpose; and(3)may not be shared with
			 any third party, including other parties certified for access to the
			 information clearinghouse, without the express written consent of the
			 designated entity.(e)RulemakingIn
			 consultation with the private sector, appropriate representatives of State
			 and
			 local governments, and other appropriate Federal agencies, the designated
			 entity may issue such regulations as it determines to be necessary to
			 carry out
			 this subtitle. All regulations promulgated under this Act shall be issued
			 in
			 accordance with section 553 of title 5, United States Code.231.Protections for
			 clearinghouse participants(a)Protection of
			 proprietary informationTo
			 the extent feasible, the designated entity shall ensure that any technical
			 information disclosed to the designated entity under this subtitle shall
			 be
			 stored in a format designed to protect proprietary business information
			 from
			 inadvertent disclosure.(b)Anonymous data
			 releaseTo the extent feasible, the designated entity shall
			 ensure that all information stored in the technical information
			 clearinghouse
			 and accessed by certified parties is presented in a form that minimizes
			 the
			 potential for such information to be traced to a particular network,
			 company,
			 or security breach incident.(c)Protection from public
			 disclosureExcept as otherwise provided in this subtitle—(1)security and
			 vulnerability information collected under this section and provided to the
			 Federal Government, including aggregated analysis and data, shall be
			 exempt
			 from disclosure under section 552(b)(3) of title 5, United States Code;
			 and(2)under section 230(e),
			 security and vulnerability-related information provided to the Federal
			 Government under this section, including aggregated analysis and data,
			 shall be
			 protected from public disclosure, except that this paragraph—(A)does not prohibit the
			 sharing of such information, as the designated entity determines to be
			 appropriate, in order to mitigate cybersecurity threats or further the
			 official
			 functions of a government agency; and(B)does not authorized such
			 information to be withheld from a committee of Congress authorized to
			 request
			 the information.(d)Protection of
			 classified informationNothing in this subtitle permits the
			 unauthorized disclosure of classified information.232.Effective
			 dateThis subtitle shall take
			 effect on the expiration of the date that is 90 days after the date of
			 enactment of this Act.IIIAccess to and use of commercial
			 data301.General services administration review of
			 contracts(a)In generalIn considering contract awards totaling
			 more than $500,000 and entered into after the date of enactment of this
			 Act
			 with data brokers, the Administrator of the General Services
			 Administration
			 shall evaluate—(1)the data privacy and security program of a
			 data broker to ensure the privacy and security of data containing
			 sensitive
			 personally identifiable information, including whether such program
			 adequately
			 addresses privacy and security threats created by malicious software or
			 code,
			 or the use of peer-to-peer file sharing software;(2)the compliance of a data broker with such
			 program;(3)the extent to which the databases and
			 systems containing sensitive personally identifiable information of a data
			 broker have been compromised by security breaches; and(4)the response by a data broker to such
			 breaches, including the efforts by such data broker to mitigate the impact
			 of
			 such security breaches.(b)Compliance safe harborThe data privacy and security program of a
			 data broker shall be deemed sufficient for the purposes of subsection (a),
			 if
			 the data broker complies with or provides protection equal to industry
			 standards, as identified by the Federal Trade Commission, that are
			 applicable
			 to the type of sensitive personally identifiable information involved in
			 the
			 ordinary course of business of such data broker.(c)PenaltiesIn awarding contracts with data brokers for
			 products or services related to access, use, compilation, distribution,
			 processing, analyzing, or evaluating sensitive personally identifiable
			 information, the Administrator of the General Services Administration
			 shall—(1)include monetary or other penalties—(A)for failure to comply with subtitles A and
			 B of title II; or(B)if a contractor knows or has reason to know
			 that the sensitive personally identifiable information being provided is
			 inaccurate, and provides such inaccurate information; and(2)require a data broker that engages service
			 providers not subject to subtitle A of title II for responsibilities
			 related to
			 sensitive personally identifiable information to—(A)exercise appropriate due diligence in
			 selecting those service providers for responsibilities related to
			 sensitive
			 personally identifiable information;(B)take reasonable steps to select and retain
			 service providers that are capable of maintaining appropriate safeguards
			 for
			 the security, privacy, and integrity of the sensitive personally
			 identifiable
			 information at issue; and(C)require such service providers, by
			 contract, to implement and maintain appropriate measures designed to meet
			 the
			 objectives and requirements in title II.(d)LimitationThe penalties under subsection (c) shall
			 not apply to a data broker providing information that is accurately and
			 completely recorded from a public record source or licensor.302.Requirement to audit information security
			 practices of contractors and third-party business entitiesSection 3544(b) of title 44, United States
			 Code, is amended—(1)in paragraph (7)(C)(iii), by striking
			 and after the semicolon;(2)in paragraph (8), by striking the period
			 and inserting ; and; and(3)by adding at the end the following:(9)procedures for evaluating and auditing the
				information security practices of contractors or third-party
			 business entities
				supporting the information systems or operations of the agency
			 involving
				sensitive personally identifiable information (as that term is
			 defined in
				section 3 of the Personal Data Protection and Breach Accountability Act of 2014) and ensuring remedial action
				to address any significant
				deficiencies..303.Privacy impact assessment of government use
			 of commercial information services containing sensitive personally
			 identifiable
			 information(a)In generalSection 208(b)(1) of the E-Government Act
			 of 2002 (44 U.S.C. 3501 note) is amended in subparagraph (A)—(1)in clause (i), by striking
			 or;(2)in clause (ii)(II), by striking the
			 period and inserting ; or; and(3)by adding at the end the
			 following:(iii)purchasing or subscribing for a fee to
				sensitive personally identifiable information from a data broker
			 (as such terms
				are defined in section 3 of the Personal Data Protection and Breach Accountability Act of 2014)..(b)LimitationNotwithstanding any other provision of law,
			 beginning 1 year after the date of enactment of this Act, no Federal
			 agency
			 may enter into a contract with a data broker to access for a fee any
			 database
			 consisting primarily of sensitive personally identifiable information
			 concerning United States persons (other than news reporting or telephone
			 directories) unless the head of the agency—(1)completes a privacy impact assessment under
			 section 208 of the E-Government Act of 2002 (44 U.S.C. 3501 note), which
			 shall
			 subject to the provision in that Act pertaining to sensitive information,
			 include a description of—(A)such database;(B)the name of the data broker from whom it is
			 obtained; and(C)the amount of the contract for use;(2)adopts regulations that specify—(A)the personnel permitted to access, analyze,
			 or otherwise use such databases;(B)standards governing the access, analysis,
			 or use of such databases;(C)any standards used to ensure that the
			 sensitive personally identifiable information accessed, analyzed, or used
			 is
			 the minimum necessary to accomplish the intended legitimate purpose of the
			 Federal agency;(D)standards limiting the retention and
			 redisclosure of sensitive personally identifiable information obtained
			 from
			 such databases;(E)procedures ensuring that such data meet
			 standards of accuracy, relevance, completeness, and timeliness;(F)the auditing and security measures to
			 protect against unauthorized access, analysis, use, or modification of
			 data in
			 such databases;(G)applicable mechanisms by which individuals
			 may secure timely redress for any adverse consequences wrongly incurred
			 due to
			 the access, analysis, or use of such databases;(H)mechanisms, if any, for the enforcement and
			 independent oversight of existing or planned procedures, policies, or
			 guidelines; and(I)an outline of enforcement mechanisms for
			 accountability to protect individuals and the public against unlawful or
			 illegitimate access or use of databases; and(3)incorporates into the contract or other
			 agreement totaling more than $500,000, provisions—(A)providing for penalties—(i)for failure to comply with title II of this
			 Act; or(ii)if the entity knows or has reason to know
			 that the sensitive personally identifiable information being provided to
			 the
			 Federal department or agency is inaccurate, and provides such inaccurate
			 information; and(B)requiring a data broker that engages
			 service providers not subject to subtitle A of title II  of this Act for
			 responsibilities
			 related to sensitive personally identifiable information to—(i)exercise appropriate due diligence in
			 selecting those service providers for responsibilities related to
			 sensitive
			 personally identifiable information;(ii)take reasonable steps to select and retain
			 service providers that are capable of maintaining appropriate safeguards
			 for
			 the security, privacy, and integrity of the sensitive personally
			 identifiable
			 information at issue; and(iii)require such service providers, by
			 contract, to implement and maintain appropriate measures designed to meet
			 the
			 objectives and requirements in title II of this Act.(c)Limitation on penaltiesThe penalties under subsection (b)(3)(A)
			 shall not apply to a data broker providing information that is accurately
			 and
			 completely recorded from a public record source.(d)Study of government use(1)Scope
			 of studyNot later than 180
			 days after the date of enactment of this Act, the Comptroller General of
			 the
			 United States shall conduct a study and audit and prepare a report on
			 Federal
			 agency actions to address the recommendations in the Government
			 Accountability
			 Office's April 2006 report on agency adherence to key privacy principles
			 in
			 using data brokers or commercial databases containing sensitive personally
			 identifiable information.(2)ReportA copy of the report required under
			 paragraph (1) shall be submitted to Congress.304.FBI report on reported
			 breaches and compliance(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, and each year thereafter, the Federal Bureau of Investigation, in
			 coordination with the Secret Service, shall submit to the Committee on the
			 Judiciary of the Senate and the Committee on the Judiciary of the House of
			 Representatives a report regarding any reported breaches at agencies or
			 business entities during the preceding year.(b)Report
			 contentSuch reporting shall include—(1)the total instances of
			 breaches of security in the previous year;(2)the percentage of
			 breaches described in subsection (a) that occurred at an agency or
			 business
			 entity that did not comply with the personal data privacy and security
			 program
			 under section 202; and(3)recommendations, if any,
			 for modifying or amending this Act to increase its effectiveness.305.Department of Justice
			 report on enforcement actionsSection 529 of title 28, United States Code,
			 is amended by adding at the end the following:(c)Not later than 1 year
				after the date of enactment of the Personal Data Protection and Breach Accountability Act of 2014, and every
				fiscal year thereafter, the Attorney General shall submit to
			 Congress a report
				on Federal enforcement actions, State attorneys general enforcement
			 actions,
				and private enforcement actions, undertaken pursuant to the
				Personal Data Protection and Breach Accountability Act of 2014 that shall include a description of
				the best practices for enforcement of such Act as well as
			 recommendations, if
				any, for modifying or amending this Act to increase the
			 effectiveness of such
				enforcement
				actions..306.Report on notification
			 effectiveness(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, and each year thereafter, the designated entity, in coordination with
			 the
			 Attorney General and the Federal Trade Commission, shall submit to the
			 Committee on the Judiciary of the Senate and the Committee on the
			 Judiciary of
			 the House of Representatives a report regarding the effectiveness of
			 post-breach notification practices by agencies and business entities.(b)Report
			 contentThe report required under subsection (a) shall
			 include—(1)in each instance of a
			 breach of security, the amount of time between the instance of the breach
			 and
			 the discovery of the breach by the affected business entity;(2)in each instance of a
			 breach of security, the amount of time between the discovery of the breach
			 by
			 the affected business entity and the notification to the Federal Bureau of
			 Investigation and the United States Secret
			 Service; and(3)in each instance of a
			 breach of security, the amount of time between the discovery of the breach
			 by
			 the affected business entity and the notification to individuals whose
			 sensitive personally identifiable information was compromised.IVCompliance with
			 Statutory Pay-As-You-Go Act401.Budget
			 complianceThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of
			 the
			 Senate Budget Committee, provided that such statement has been submitted
			 prior
			 to the vote on passage.